Title: To Benjamin Franklin from David Hartley, 3 February 1778
From: Hartley, David
To: Franklin, Benjamin


Dear Sir,
Golden Square February 3 1778
The enclosed letters will explain themselves. Mr. Wren is a very worthy man (I believe a dissenting Minister) at Portmouth who has devoted his attention in the most charitable manner towards the relief of the prisoners at Forton. When Mr. Thornton went to Forton I advanced him £50 according to your desire. If you approve the Continuance of his plan I can easily transact it here, in concurrence with Mr. Wren. I suppose by Mr. Wren’s letters that the whole of the dinners may come to 4 or 5 Guineas a week. If therefore you will transmit £100 to me by any banker or Merchant we shall have 8 or 10 weeks in hand, and when that is expended I will transmit to you the account. Mr. Thorntons visit and donation to the poor prisoners was most acceptable for it was before the Subscription. He was very popular amongst them and gave them I believe about £40 or 50 in Tobacco tea Sugar &c. &c. They are very comfortably appointed now. I will write again soon. I have not time to write more by this packet, but I cannot quit this paper without Subjoining one earnest caution and request. Let nothing ever persuade America to throw themselves into the Arms of France. Times may mend. I hope they will. An American must allways be a Stranger in france. Great Britain may for ages to come be their home. Yours most affectionately
DH.
 
Notation: David Hartley to Benjamin Franklin
